                     Case 18-42226          Doc 17      Filed 10/23/18    Entered 10/23/18 16:41:00        Desc Main Document           Page 1 of 51




  Fill in this information to identify your case and this filing:
  Debtor 1               Ibedth                      Carrajco              Edell
                         First Name                  Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number            18-42226-btr-13                                                                                            Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
2812 Sandray Ct.                                           Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description              Single-family home                           Creditors Who Have Claims Secured by Property.
                                                                Duplex or multi-unit building                Current value of the            Current value of the
                                                                Condominium or cooperative                   entire property?                portion you own?
Plano                            TX       75093                 Manufactured or mobile home                              $589,375.00                   $589,375.00
City                             State    ZIP Code              Land
                                                                Investment property                          Describe the nature of your ownership
                                                                Timeshare                                    interest (such as fee simple, tenancy by the
Collin                                                                                                       entireties, or a life estate), if known.
                                                                Other
County
                                                                                                             Fee Simple
                                                           Who has an interest in the property?
2812 Sandray Ct. Plano, TX 75093                           Check one.
Single family residence
                                                                Debtor 1 only                                     Check if this is community property
                                                                Debtor 2 only                                     (see instructions)
                                                                Debtor 1 and Debtor 2 only
                                                                At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:  R245100D01801

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................             $589,375.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes




Official Form 106A/B                                                     Schedule A/B: Property                                                              page 1
                    Case 18-42226       Doc 17     Filed 10/23/18      Entered 10/23/18 16:41:00         Desc Main Document           Page 2 of 51




Debtor 1         Ibedth Carrajco Edell                                                               Case number (if known)         18-42226-btr-13

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Lexus                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     LS400
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      1998                                                                     entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 90,000                                 At least one of the debtors and another             $1,000.00                             $1,000.00
Other information:
1998 Lexus LS400 (approx. 90,000                            Check if this is community property
miles). Has been inoperable for past                        (see instructions)
year. Requires over $3000 to repair.
3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Mercedes Benz               Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     C230
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2006                                                                     entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage:                                        At least one of the debtors and another             $3,000.00                             $3,000.00
Other information:
2006 Mercedes Benz C230. Debtor                             Check if this is community property
gave this car to her daugher in 2007,                       (see instructions)
who moved to California in 2009.
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................              $4,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $4,240.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,250.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $600.00

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                        Case 18-42226               Doc 17        Filed 10/23/18            Entered 10/23/18 16:41:00                    Desc Main Document                     Page 3 of 51




Debtor 1          Ibedth Carrajco Edell                                                                                              Case number (if known)                  18-42226-btr-13

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                $1,600.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                $1,600.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $9,290.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $70.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.        Checking account:                     Bank of America checking account                                                                                                         $4,000.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
                      Case 18-42226            Doc 17       Filed 10/23/18    Entered 10/23/18 16:41:00   Desc Main Document     Page 4 of 51




Debtor 1         Ibedth Carrajco Edell                                                                Case number (if known)   18-42226-btr-13

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:          Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific     Health, Life, Medicare License                                                                                  $0.00
           information about them




Official Form 106A/B                                                         Schedule A/B: Property                                               page 4
                      Case 18-42226            Doc 17       Filed 10/23/18        Entered 10/23/18 16:41:00              Desc Main Document               Page 5 of 51




Debtor 1         Ibedth Carrajco Edell                                                                               Case number (if known)             18-42226-btr-13

Money or property owed to you?                                                                                                                                   Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

            No
            Yes. Give specific information                                                                                                            Federal:
            about them, including whether
            you already filed the returns                                                                                                             State:
            and the tax years.....................................
                                                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................     Company name:                                                Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $4,070.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
                      Case 18-42226           Doc 17       Filed 10/23/18         Entered 10/23/18 16:41:00              Desc Main Document               Page 6 of 51




Debtor 1         Ibedth Carrajco Edell                                                                               Case number (if known)             18-42226-btr-13


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                       Case 18-42226            Doc 17     Filed 10/23/18         Entered 10/23/18 16:41:00              Desc Main Document               Page 7 of 51




Debtor 1          Ibedth Carrajco Edell                                                                              Case number (if known)             18-42226-btr-13

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.
             Prosthesis                                                                                                                                                   $35,000.00


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                      $35,000.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                        Case 18-42226             Doc 17        Filed 10/23/18          Entered 10/23/18 16:41:00                 Desc Main Document                  Page 8 of 51




Debtor 1           Ibedth Carrajco Edell                                                                                      Case number (if known)                18-42226-btr-13


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $589,375.00

56. Part 2: Total vehicles, line 5                                                                                    $4,000.00

57. Part 3: Total personal and household items, line 15                                                               $9,290.00

58. Part 4: Total financial assets, line 36                                                                           $4,070.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                $35,000.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $52,360.00              property total                 +           $52,360.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $641,735.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
                  Case 18-42226    Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00   Desc Main Document    Page 9 of 51




Debtor 1       Ibedth Carrajco Edell                                                  Case number (if known)   18-42226-btr-13


6.   Household goods and furnishings (details):

     2 Couches                                                                                                                   $500.00

     8 Chairs                                                                                                                    $600.00

     Loveseat                                                                                                                    $300.00

     4 lamps                                                                                                                     $150.00

     2 Coffee Tables                                                                                                             $100.00

     2 End Tables                                                                                                                $100.00

     2 Dining Tables                                                                                                             $250.00

     Armoire                                                                                                                     $250.00

     China cabinet                                                                                                               $300.00

     Dishes                                                                                                                      $150.00

     Pots/Pans                                                                                                                    $40.00

     Washing Machine/Clothes Dryer                                                                                               $250.00

     2 Beds                                                                                                                      $500.00

     Dresser                                                                                                                     $250.00

     Night Tables                                                                                                                $250.00

     Mirror                                                                                                                      $150.00

     Lawn Furniture                                                                                                              $100.00

7.   Electronics (details):

     2 Televisions                                                                                                               $600.00

     Telephone                                                                                                                   $250.00

     Computer                                                                                                                    $300.00

     Printer                                                                                                                     $100.00

8.   Collectibles of value (details):

     Books                                                                                                                       $200.00

     Figurines                                                                                                                   $200.00

     Guitar                                                                                                                      $200.00

11. Clothes (details):

     Clothes                                                                                                                   $1,000.00

     Shoes                                                                                                                       $500.00

     Accessories                                                                                                                 $100.00

12. Jewelry (details):

     His Wedding Band                                                                                                            $300.00

     Her Wedding Band                                                                                                            $300.00



Official Form 106A/B                                         Schedule A/B: Property                                                 page 9
               Case 18-42226   Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00     Desc Main Document      Page 10 of 51




Debtor 1    Ibedth Carrajco Edell                                                    Case number (if known)   18-42226-btr-13

    Earrings                                                                                                                    $500.00

    Rings                                                                                                                       $500.00




Official Form 106A/B                                     Schedule A/B: Property                                                   page 10
                 Case 18-42226     Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00      Desc Main Document        Page 11 of 51




 Fill in this information to identify your case:
 Debtor 1            Ibedth               Carrajco               Edell
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         18-42226-btr-13                                                                                 amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $589,375.00                 $171,892.19         Const. art. 16 §§ 50, 51, Texas
2812 Sandray Ct. Plano, TX 75093                                                  100% of fair market     Prop. Code §§ 41.001-.002
Single family residence                                                           value, up to any
Parcel: R245100D01801                                                             applicable statutory
Line from Schedule A/B: 1.1                                                       limit

Brief description:                                          $1,000.00                  $1,000.00          Tex. Prop. Code §§ 42.001(a),
1998 Lexus LS400 (approx. 90,000 miles).                                          100% of fair market     42.002(a)(9)
Has been inoperable for past year.                                                value, up to any
Requires over $3000 to repair.                                                    applicable statutory
Line from Schedule A/B: 3.1                                                       limit




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                 Case 18-42226   Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00     Desc Main Document      Page 12 of 51




Debtor 1      Ibedth Carrajco Edell                                                    Case number (if known)   18-42226-btr-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $3,000.00                $3,000.00          Tex. Prop. Code §§ 42.001(a),
2006 Mercedes Benz C230. Debtor gave                                         100% of fair market    42.002(a)(9)
this car to her daugher in 2007, who                                         value, up to any
moved to California in 2009.                                                 applicable statutory
Line from Schedule A/B:  3.2                                                 limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
2 Couches                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $600.00                  $600.00           Tex. Prop. Code §§ 42.001(a),
8 Chairs                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Loveseat                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
4 lamps                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
2 Coffee Tables                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
2 End Tables                                                                 100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
2 Dining Tables                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
Armoire                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                 Case 18-42226   Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document      Page 13 of 51




Debtor 1      Ibedth Carrajco Edell                                                     Case number (if known)   18-42226-btr-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $300.00                  $300.00            Tex. Prop. Code §§ 42.001(a),
China cabinet                                                                100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            Tex. Prop. Code §§ 42.001(a),
Dishes                                                                       100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                         $40.00                  $40.00            Tex. Prop. Code §§ 42.001(a),
Pots/Pans                                                                    100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00            Tex. Prop. Code §§ 42.001(a),
Washing Machine/Clothes Dryer                                                100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00            Tex. Prop. Code §§ 42.001(a),
2 Beds                                                                       100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00            Tex. Prop. Code §§ 42.001(a),
Dresser                                                                      100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00            Tex. Prop. Code §§ 42.001(a),
Night Tables                                                                 100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            Tex. Prop. Code §§ 42.001(a),
Mirror                                                                       100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            Tex. Prop. Code §§ 42.001(a),
Lawn Furniture                                                               100% of fair market     42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 3
                 Case 18-42226   Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00     Desc Main Document      Page 14 of 51




Debtor 1      Ibedth Carrajco Edell                                                    Case number (if known)   18-42226-btr-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $600.00                  $600.00           Tex. Prop. Code §§ 42.001(a),
2 Televisions                                                                100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
Telephone                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Computer                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Printer                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Books                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Figurines                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Guitar                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                $1,000.00          Tex. Prop. Code §§ 42.001(a),
Clothes                                                                      100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Shoes                                                                        100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                 Case 18-42226   Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00     Desc Main Document      Page 15 of 51




Debtor 1      Ibedth Carrajco Edell                                                    Case number (if known)   18-42226-btr-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Accessories                                                                  100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
His Wedding Band                                                             100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Her Wedding Band                                                             100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Earrings                                                                     100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Rings                                                                        100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $35,000.00               $35,000.00          Tex. Prop. Code § 42.001(b)(2)
Prosthesis                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    53
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
                    Case 18-42226       Doc 17     Filed 10/23/18   Entered 10/23/18 16:41:00   Desc Main Document      Page 16 of 51



                                                 UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF TEXAS
                                                         SHERMAN DIVISION
  IN RE: Ibedth Carrajco Edell                                                                    CASE NO       18-42226-btr-13

                                                                                                 CHAPTER        13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                          Scheme Selected: State
                                                                Gross                 Total             Total          Total Amount     Total Amount
No.     Category                                        Property Value        Encumbrances             Equity                Exempt      Non-Exempt


1.      Real property                                    $589,375.00            $417,482.81       $171,892.19          $171,892.19            $0.00

3.      Motor vehicles (cars, etc.)                        $4,000.00                   $0.00        $4,000.00            $4,000.00            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                   $0.00            $0.00                $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $4,240.00                   $0.00        $4,240.00            $4,240.00            $0.00

7.      Electronics                                        $1,250.00                   $0.00        $1,250.00            $1,250.00            $0.00

8.      Collectibles of value                                $600.00                   $0.00         $600.00               $600.00            $0.00

9.      Equipment for sports and hobbies                       $0.00                   $0.00            $0.00                $0.00            $0.00

10.     Firearms                                               $0.00                   $0.00            $0.00                $0.00            $0.00

11.     Clothes                                            $1,600.00                   $0.00        $1,600.00            $1,600.00            $0.00

12.     Jewelry                                            $1,600.00                   $0.00        $1,600.00            $1,600.00            $0.00

13.     Non-farm animals                                       $0.00                   $0.00            $0.00                $0.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                   $0.00            $0.00                $0.00            $0.00
        incl. health aids

16.     Cash                                                  $70.00                   $0.00          $70.00                 $0.00           $70.00

17.     Deposits of money                                  $4,000.00                   $0.00        $4,000.00                $0.00        $4,000.00

18.     Bonds, mutual funds or publicly                        $0.00                   $0.00            $0.00                $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                   $0.00            $0.00                $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                   $0.00            $0.00                $0.00            $0.00
        instruments

21.     Retirement or pension accounts                         $0.00                   $0.00            $0.00                $0.00            $0.00

22.     Security deposits and prepayments                      $0.00                   $0.00            $0.00                $0.00            $0.00

23.     Annuities                                              $0.00                   $0.00            $0.00                $0.00            $0.00

24.     Interests in an education IRA                          $0.00                   $0.00            $0.00                $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                   $0.00            $0.00                $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                   $0.00            $0.00                $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                   $0.00            $0.00                $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                   $0.00            $0.00                $0.00            $0.00
                    Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00   Desc Main Document      Page 17 of 51



                                                UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF TEXAS
                                                        SHERMAN DIVISION
  IN RE: Ibedth Carrajco Edell                                                                  CASE NO       18-42226-btr-13

                                                                                               CHAPTER        13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                 Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                        Scheme Selected: State
                                                            Gross                   Total             Total          Total Amount     Total Amount
No.     Category                                    Property Value          Encumbrances             Equity                Exempt      Non-Exempt


29.     Family support                                      $0.00                    $0.00            $0.00                $0.00            $0.00

30.     Other amounts someone owes you                      $0.00                    $0.00            $0.00                $0.00            $0.00

31.     Interests in insurance policies                     $0.00                    $0.00            $0.00                $0.00            $0.00

32.     Any int. in prop. due you from                      $0.00                    $0.00            $0.00                $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                      $0.00                    $0.00            $0.00                $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                     $0.00                    $0.00            $0.00                $0.00            $0.00
        of every nature

35.     Any financial assets you did                        $0.00                    $0.00            $0.00                $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                    $0.00                    $0.00            $0.00                $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                      $0.00                    $0.00            $0.00                $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                  $0.00                    $0.00            $0.00                $0.00            $0.00
        tools of trade

41.     Inventory                                           $0.00                    $0.00            $0.00                $0.00            $0.00

42.     Interests in partnerships or                        $0.00                    $0.00            $0.00                $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                      $0.00                    $0.00            $0.00                $0.00            $0.00
        other compilations

44.     Any business-related property not                   $0.00                    $0.00            $0.00                $0.00            $0.00
        already listed

47.     Farm animals                                        $0.00                    $0.00            $0.00                $0.00            $0.00

48.     Crops--either growing or harvested                  $0.00                    $0.00            $0.00                $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                  $0.00                    $0.00            $0.00                $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,               $0.00                    $0.00            $0.00                $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.               $0.00                    $0.00            $0.00                $0.00            $0.00
        not listed

53.     Any other property of any kind not             $35,000.00                    $0.00       $35,000.00           $35,000.00            $0.00
        already listed

                    TOTALS:                           $641,735.00              $417,482.81      $224,252.19          $220,182.19        $4,070.00
                   Case 18-42226     Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document     Page 18 of 51



                                              UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF TEXAS
                                                      SHERMAN DIVISION
  IN RE: Ibedth Carrajco Edell                                                                   CASE NO     18-42226-btr-13

                                                                                                CHAPTER      13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                       Market Value                    Lien             Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                          $0.00                    $0.00                $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                  Market Value                Lien            Equity       Non-Exempt Amount

Real Property
(None)
Personal Property

Cash                                                                            $70.00                              $70.00                   $70.00

Bank of America checking account                                             $4,000.00                        $4,000.00                   $4,000.00


                   TOTALS:                                                   $4,070.00             $0.00       $4,070.00                  $4,070.00




                                                                 Summary
            A. Gross Property Value (not including surrendered property)                                              $641,735.00

            B. Gross Property Value of Surrendered Property                                                                   $0.00

            C. Total Gross Property Value (A+B)                                                                       $641,735.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                      $417,482.81

            E. Gross Amount of Encumbrances on Surrendered Property                                                           $0.00

            F. Total Gross Encumbrances (D+E)                                                                         $417,482.81

            G. Total Equity (not including surrendered property) / (A-D)                                              $224,252.19

            H. Total Equity in surrendered items (B-E)                                                                        $0.00

            I. Total Equity (C-F)                                                                                     $224,252.19

            J. Total Exemptions Claimed                                                                               $220,182.19

            K. Total Non-Exempt Property Remaining (G-J)                                                               $4,070.00
                      Case 18-42226     Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00       Desc Main Document      Page 19 of 51




  Fill in this information to identify your case:
  Debtor 1              Ibedth               Carrajco               Edell
                        First Name           Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number           18-42226-btr-13                                                                                Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $353,640.00             $589,375.00
Bsi Financial Services                           2812 Sandray Ct. Plano, TX
Creditor's name
314 S Franklin St                                75093
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Titusville                PA      16354              Unliquidated
City                      State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Conventional Real Estate Mortgage
   to a community debt
Date debt was incurred            02/2003        Last 4 digits of account number        7     8     8   9
Direct Pay




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $353,640.00

Official Form 106D                           Schedule D: Creditors Who Have Claims Secured by Property                                        page 1
                    Case 18-42226     Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00       Desc Main Document      Page 20 of 51




Debtor 1      Ibedth Carrajco Edell                                                         Case number (if known)     18-42226-btr-13

                  Additional Page                                                      Column A               Column B              Column C
  Part 1:                                                                              Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                       Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                       value of collateral    claim                 If any

  2.2                                          Describe the property that
                                               secures the claim:                            $91,312.00              $589,375.00
Bsi Financial Services
Creditor's name
                                               2812 Sandray Ct. Plano, TX
314 S Franklin St                              75093
Number     Street


                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Titusville              PA      16354              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage arrears
   to a community debt
Date debt was incurred          Various        Last 4 digits of account number        7     8     8   9
In Plan
  2.3                                          Describe the property that
                                               secures the claim:                            $11,777.81              $589,375.00
Collin County Tax Assessor                     2812 Sandray Ct. Plano, TX
Creditor's name
2300 Bloomingdale Rd. Ste. 2324                75093
Number     Street


                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
McKinney                TX      75071              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred                         Last 4 digits of account number        1     8     0   1
Direct Pay-Escrowed




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $103,089.81

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2
                    Case 18-42226     Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00       Desc Main Document      Page 21 of 51




Debtor 1      Ibedth Carrajco Edell                                                         Case number (if known)     18-42226-btr-13

                  Additional Page                                                      Column A               Column B              Column C
  Part 1:                                                                              Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                       Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                       value of collateral    claim                 If any

  2.4                                          Describe the property that
                                               secures the claim:                            $52,065.00              $589,375.00
Ditech
Creditor's name
                                               2812 Sandray Ct. Plano, TX
Attn: Bankruptcy                               75093
Number     Street
PO Box 6172
                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Rapid City              SD      57709              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Real Estate Mortgage without Other Collateral
   to a community debt
Date debt was incurred          10/26/2006     Last 4 digits of account number        5     8     3   3
Direct Pay
  2.5                                          Describe the property that
                                               secures the claim:                               $8,061.57              $8,061.57
Ditech                                         2812 Sandray Ct. Plano, TX
Creditor's name
Attn: Bankruptcy                               75093
Number     Street
PO Box 6172
                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Rapid City              SD      57709              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage arrears
   to a community debt
Date debt was incurred          Various        Last 4 digits of account number        5     8     3   3
In Plan




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                            $60,126.57

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $516,856.38

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3
                   Case 18-42226        Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00    Desc Main Document         Page 22 of 51




  Fill in this information to identify your case:
  Debtor 1             Ibedth                Carrajco                Edell
                       First Name            Middle Name             Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name             Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number          18-42226-btr-13                                                                                  Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $4,000.00           $4,000.00                $0.00
Leinart Law Firm
Priority Creditor's Name                                    Last 4 digits of account number
11520 N. Central Expressway                                 When was the debt incurred?         10/01/2018
Number       Street
Suite 212                                                   As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
Dallas                          TX       75243                  Disputed
City                            State    ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?                                   Attorney fees for this case
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
                   Case 18-42226        Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00      Desc Main Document          Page 23 of 51




Debtor 1       Ibedth Carrajco Edell                                                            Case number (if known)      18-42226-btr-13

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                               $0.00
Acs/college Loan Corp                                       Last 4 digits of account number         3 3        2     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2005
501 Bleecker St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Utica                           NY       13501
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Educational
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                               $0.00
American Express                                            Last 4 digits of account number         4     0    0     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 981540
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX       79998-1540
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt                Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 2
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 24 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

   4.3                                                                                                                                           $0.00
American Express Centurion Bank                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
c/o Becket and Lee LLP
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 3001                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Malvern                       PA       19355-0701
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                       $1,193.00
Bank Of America                                           Last 4 digits of account number       2 9       0    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?         03/2005
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 982238                                                 Contingent
                                                              Unliquidated
                                                              Disputed
El Paso                       TX       79998
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                       $7,689.85
Becket and Lee LLP                                        Last 4 digits of account number       4    0    0    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 3001
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Malvern                       PA       19355-0701
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Attorney for - Amex
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 3
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 25 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

   4.6                                                                                                                                           $0.00
Best Buy                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 9001007
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Louisville                    KY       40290-1007
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                           $0.00
Bureaus Investment Group Portfolio                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
No 15 LLC c/o Recovery Mgmt Systems
Number        Street                                      As of the date you file, the claim is: Check all that apply.
25 SE 2nd Avenue, Suite 1120                                  Contingent
                                                              Unliquidated
                                                              Disputed
Miami                         FL       33131-1605
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                           $0.00
Capital One Bank                                          Last 4 digits of account number       3    9    0    5
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 5155
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Norcross                      GA       30091
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 26 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

   4.9                                                                                                                                       $4,000.00
Chase Card Services                                       Last 4 digits of account number       1 8       7    8
Nonpriority Creditor's Name
                                                          When was the debt incurred?         12/2002
Correspondence Dept
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 15298                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Wilmington                    DE       19850
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                     $20,000.00
Chase Card Services                                       Last 4 digits of account number       1 2       6    9
Nonpriority Creditor's Name
                                                          When was the debt incurred?         01/2001
Correspondence Dept
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 15298                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Wilmington                    DE       19850
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                           $0.00
Chase Mortgage                                            Last 4 digits of account number       7 2       5    0
Nonpriority Creditor's Name
                                                          When was the debt incurred?         02/2003
Attn: Case Research & Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 24696                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Columbus                      OH       43224
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Conventional Real Estate Mortgage
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 5
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 27 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.12                                                                                                                                           $0.00
Citi                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 6062
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Sioux Falls                   SD       57117-6062
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                           $0.00
Collin College                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 8006
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
McKinney                      TX       75070-8006
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                           $0.00
Collin County                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 8006
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
McKinney                      TX       75070-8006
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 6
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 28 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.15                                                                                                                                           $0.00
Collin County Tax Assessor/Collector                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
c/o Gay McCall Isaacks et al
Number        Street                                      As of the date you file, the claim is: Check all that apply.
777 E 15th St.                                                Contingent
                                                              Unliquidated
                                                              Disputed
Plano                         TX       75074-5799
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                           $0.00
Dallas County                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
c/o Linebarger Goggan Blair
Number        Street                                      As of the date you file, the claim is: Check all that apply.
900 Arion Parkway, Suite 104                                  Contingent
                                                              Unliquidated
                                                              Disputed
San Antonio                   TX       78216-2872
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                           $0.00
Dallas County/Linebarger Goggan Blair                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
900 Arion Parkway, Suite 104
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
San Antonio                   TX       78216-2872
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 7
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 29 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.18                                                                                                                                           $0.00
Dept of Ed / 582 / Nelnet                                 Last 4 digits of account number       6 1       3    2
Nonpriority Creditor's Name
                                                          When was the debt incurred?         08/2010
Attn: Claims
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Lincoln                       NE       68501
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                           $0.00
Dept of Ed / 582 / Nelnet                                 Last 4 digits of account number       6 2       3    2
Nonpriority Creditor's Name
                                                          When was the debt incurred?         03/2010
Attn: Claims
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Lincoln                       NE       68501
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                           $0.00
Dept of Ed / 582 / Nelnet                                 Last 4 digits of account number       6 3       3    2
Nonpriority Creditor's Name
                                                          When was the debt incurred?         10/2009
Attn: Claims
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Lincoln                       NE       68501
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 8
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 30 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.21                                                                                                                                           $0.00
Dept of Ed / 582 / Nelnet                                 Last 4 digits of account number       0 0       4    9
Nonpriority Creditor's Name
                                                          When was the debt incurred?         03/2010
Attn: Claims
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Lincoln                       NE       68501
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                         $200.00
Exxon/Mobil                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 688940
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Des Moines                    IA       50368-8940
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                           $0.00
FedLoan Servicing                                         Last 4 digits of account number       0 0       0    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?         08/2010
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Harrisburg                    PA       17106
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 31 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.24                                                                                                                                           $0.00
Howard Marc Spector                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
12770 Coit Road, Ste. 1100
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Dallas                        TX       75251-1329
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                           $0.00
Macy's                                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 6172
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Rapid City                    SD       57709-6172
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                         $767.00
Macys/DSNB                                                Last 4 digits of account number       4 8       6    0
Nonpriority Creditor's Name
                                                          When was the debt incurred?         06/2004
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
9111 Duke Boulevard                                           Contingent
                                                              Unliquidated
                                                              Disputed
Mason                         OH       45040
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 32 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.27                                                                                                                                           $0.00
McCarthy Holthus - Texas LLP                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
1255 West 15th Street, Suite 1060
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Plano                         TX       75075-4220
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                           $0.00
Midland Funding                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 939069
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
San Diego                     CA       92193-9069
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                       $3,862.27
NTTA                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 260928
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Plano                         TX       75026-0928
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Tolls
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 11
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 33 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.30                                                                                                                                           $0.00
Ocwen Loan Servicing, LLC                                 Last 4 digits of account number       7 7       4    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?         10/2006
1661 Worthington Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
Suite 100                                                     Contingent
                                                              Unliquidated
                                                              Disputed
West Palm Beach               FL       33409
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Real Estate Mortgage without Other Collateral
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                           $0.00
Plano City                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
c/o Collin County
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 8006                                                   Contingent
                                                              Unliquidated
                                                              Disputed
McKinney                      TX       75070-8006
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                           $0.00
Plano ISD                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 8006
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
McKinney                      TX       75070-8006
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 12
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 34 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.33                                                                                                                                       $1,056.00
Recovery Management Systems Corporation Last 4 digits of account number                         3    9    0    5
Nonpriority Creditor's Name
                                                          When was the debt incurred?
25 SE Second Avenue
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Miami                         FL       33131-1605
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Collecting for - Capital One Bank
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                           $0.00
Recovery Management Systems Corporation Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
25 SE 2nd Avenuem, Suite 1120
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Miami                         FL       33131-1605
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                           $0.00
Richard E. Anderson                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
Anderson Vela, LLP
Number        Street                                      As of the date you file, the claim is: Check all that apply.
4920 Westport Drive                                           Contingent
                                                              Unliquidated
                                                              Disputed
The Colony                    TX       75056-2295
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 13
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 35 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.36                                                                                                                                           $0.00
Seterus                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 2008
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Grand Rapids                  MI       49501-2008
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                           $0.00
Seterus, Inc.                                             Last 4 digits of account number       7 8       8    9
Nonpriority Creditor's Name
                                                          When was the debt incurred?         02/2003
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 1077                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Hartford                      CT       06143
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Conventional Real Estate Mortgage
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                           $0.00
Seterus, Inc.                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 1047
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Hartford                      CT       06143-1047
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 14
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 36 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.39                                                                                                                                           $0.00
Seterus, Inc.                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
14523 SW Millikam Way, Suite 200
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Beaverton                     OR       97005-2352
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                           $0.00
Syncb/Lord & Taylor                                       Last 4 digits of account number       3 4       6    3
Nonpriority Creditor's Name
                                                          When was the debt incurred?         02/1988
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                 Contingent
                                                              Unliquidated
                                                              Disputed
Orlando                       FL       32896
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 15
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 37 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.41                                                                                                                                           $0.00
Texas Guaranteed Std Loan Corp                            Last 4 digits of account number       7 7       0    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?         02/2013
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 83100                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Round Rock                    TX       78683
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: COLLEGE LOAN CORP. TRUSTEE

  4.42                                                                                                                                           $0.00
The Bank of New York Mellon                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
Trust Company c/o Ditech Financial LLC
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 6154                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Rapid City                    SD       57709-6154
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 16
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 38 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.43                                                                                                                                           $0.00
Us Dept Of Ed/glelsi                                      Last 4 digits of account number       7 5       7    7
Nonpriority Creditor's Name
                                                          When was the debt incurred?         10/2009
Po Box 7860
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Madison                       WI       53707
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                           $0.00
Us Dept Of Ed/glelsi                                      Last 4 digits of account number       8 5       8    1
Nonpriority Creditor's Name
                                                          When was the debt incurred?         08/2010
Po Box 7860
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Madison                       WI       53707
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Educational
Is the claim subject to offset?
     No
     Yes

  4.45                                                                                                                                           $0.00
Verizon/Debt Recovery Solution                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
6800 Jericho Turnpike Suite 113 F
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Syosset                       NY       11791-4401
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17
                   Case 18-42226      Doc 17   Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document         Page 39 of 51




Debtor 1       Ibedth Carrajco Edell                                                         Case number (if known)      18-42226-btr-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                          Total claim
previous page.

  4.46                                                                                                                                         $367.00
Visa Dept Store National Bank/Macy's                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 8053                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Mason                         OH       45040
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Charge Account
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                           $0.00
Wells Fargo Bank                                          Last 4 digits of account number       4 0       0    7
Nonpriority Creditor's Name
                                                          When was the debt incurred?         01/2008
Attn: Bankruptcy
Number        Street                                      As of the date you file, the claim is: Check all that apply.
PO Box 10438                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Des Moines                    IA       50306
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Note Loan
Is the claim subject to offset?
     No
     Yes

  4.48                                                                                                                                           $0.00
Yoshie Valadez                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
McCarthy & Holthus, LLP
Number        Street                                      As of the date you file, the claim is: Check all that apply.
1255 West 15th Street., Suite 1060                            Contingent
                                                              Unliquidated
                                                              Disputed
Plano                         TX       75075-4220
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                             Student loans
   Debtor 1 only
                                                             Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                             that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                             Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                             Other. Specify
       Check if this claim is for a community debt              Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             page 18
                 Case 18-42226       Doc 17    Filed 10/23/18   Entered 10/23/18 16:41:00     Desc Main Document         Page 40 of 51




Debtor 1       Ibedth Carrajco Edell                                                        Case number (if known)      18-42226-btr-13

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                  Total claim

Total claims       6a. Domestic support obligations                                                     6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                             6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                   6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.          6d.   +          $4,000.00


                   6e. Total.     Add lines 6a through 6d.                                              6d.              $4,000.00




                                                                                                                  Total claim

Total claims       6f.   Student loans                                                                  6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                     6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                      6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.     6i.   +         $39,135.12


                   6j.   Total.   Add lines 6f through 6i.                                              6j.             $39,135.12




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                          page 19
                 Case 18-42226     Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00     Desc Main Document        Page 41 of 51




 Fill in this information to identify your case:
 Debtor 1            Ibedth               Carrajco               Edell
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         18-42226-btr-13                                                                                Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 18-42226    Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00       Desc Main Document       Page 42 of 51




 Fill in this information to identify your case:
 Debtor 1            Ibedth              Carrajco                Edell
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         18-42226-btr-13                                                                                Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
                   Case 18-42226        Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00             Desc Main Document         Page 43 of 51




 Fill in this information to identify your case:
     Debtor 1              Ibedth                  Carrajco                Edell
                           First Name              Middle Name             Last Name                           Check if this is:
     Debtor 2                                                                                                       An amended filing
     (Spouse, if filing)   First Name              Middle Name             Last Name
                                                                                                                    A supplement showing postpetition
     United States Bankruptcy Court for the:     EASTERN DISTRICT OF TEXAS
                                                                                                                    chapter 13 income as of the following date:
     Case number           18-42226-btr-13
     (if known)
                                                                                                                    MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                                 Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page        Employment status                Employed                                           Employed
      with information about                                              Not employed                                       Not employed
      additional employers.
                                         Occupation                Health Insurance Agent
      Include part-time, seasonal,
      or self-employed work.             Employer's name           Healthmarkets

      Occupation may include             Employer's address        2411 Coit Rd.
      student or homemaker, if it                                  Number Street                                      Number Street
      applies.




                                                                   Plano                        TX       75075
                                                                   City                         State    Zip Code     City                    State   Zip Code

                                         How long employed there?           2 Yrs

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                                For Debtor 1            For Debtor 2 or
                                                                                                                        non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                      $5,000.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                          3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                     4.               $5,000.00




Official Form 106I                                                Schedule I: Your Income                                                                 page 1
                     Case 18-42226            Doc 17       Filed 10/23/18         Entered 10/23/18 16:41:00                Desc Main Document        Page 44 of 51




Debtor 1        Ibedth Carrajco Edell                                                                                            Case number (if known)    18-42226-btr-13
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $5,000.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.                  $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.                  $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                  $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                  $0.00
     5e. Insurance                                                                                          5e.                  $0.00
     5f. Domestic support obligations                                                                       5f.                  $0.00
     5g. Union dues                                                                                         5g.                  $0.00
     5h. Other deductions.
          Specify: Charges/Fees                                                                             5h. +              $78.14
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.                 $78.14
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,921.86
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify: Craig Donlevy Net Mthly Income                                                            8h. +            $500.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.               $500.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $5,421.86 +                      =                                                $5,421.86
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify: Daughter's Contributions                                                                                                                    11.    +        $500.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $5,921.86
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           Debtor is reapplying for food stamp benefits.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                Case 18-42226     Doc 17   Filed 10/23/18   Entered 10/23/18 16:41:00      Desc Main Document     Page 45 of 51




Debtor 1     Ibedth Carrajco Edell                                                             Case number (if known)   18-42226-btr-13


1.   Additional Employers Debtor 1                                                      Debtor 2 or non-filing spouse

     Occupation            Personal Assistant
     Employer's name       Craig Donlevy MD
     Employer's address




                           City                               State   Zip Code          City                            State     Zip Code
     How long employed there?         2 Yrs




Official Form 106I                                          Schedule I: Your Income                                                      page 3
                   Case 18-42226        Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00      Desc Main Document          Page 46 of 51




 Fill in this information to identify your case:
                                                                                                           Check if this is:
     Debtor 1              Ibedth                   Carrajco               Edell                               An amended filing
                           First Name               Middle Name            Last Name                           A supplement showing postpetition
                                                                                                               chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name               Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:      EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number           18-42226-btr-13
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                    No
                                                 Yes. Fill out this information          Dependent's relationship to    Dependent's       Does dependent
      Do not list Debtor 1 and                                                           Debtor 1 or Debtor 2           age               live with you?
                                                 for each dependent...................................
      Debtor 2.                                                                                                                                No
                                                                                                                                               Yes
      Do not state the dependents'
                                                                                                                                               No
      names.
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
3.    Do your expenses include                          No
      expenses of people other than                     Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                        Your expenses

4.    The rental or home ownership expenses for your residence.                                                        4.                      $2,525.95
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                            4a.

      4b. Property, homeowner's, or renter's insurance                                                                 4b.

      4c. Home maintenance, repair, and upkeep expenses                                                                4c.                       $50.00
      4d. Homeowner's association or condominium dues                                                                  4d.




 Official Form 106J                                                Schedule J: Your Expenses                                                         page 1
                  Case 18-42226    Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00   Desc Main Document      Page 47 of 51




Debtor 1      Ibedth Carrajco Edell                                                           Case number (if known)   18-42226-btr-13
                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.                      $379.95
6.   Utilities:

     6a. Electricity, heat, natural gas                                                                    6a.                     $200.00
     6b. Water, sewer, garbage collection                                                                  6b.                     $100.00
     6c. Telephone, cell phone, Internet, satellite, and                                                   6c.                      $65.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                                                        7.                      $200.00
8.   Childcare and children's education costs                                                              8.

9.   Clothing, laundry, and dry cleaning                                                                   9.                       $25.00
10. Personal care products and services                                                                    10.                      $30.00
11. Medical and dental expenses                                                                            11.                      $50.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                     $180.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                      $45.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                     $55.00
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                     17a.

     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                           Schedule J: Your Expenses                                               page 2
                 Case 18-42226     Doc 17    Filed 10/23/18    Entered 10/23/18 16:41:00   Desc Main Document       Page 48 of 51




Debtor 1      Ibedth Carrajco Edell                                                            Case number (if known)   18-42226-btr-13
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                   $3,905.90
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                   $3,905.90

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                   $5,921.86
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –               $3,905.90
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                   $2,015.96

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                           Schedule J: Your Expenses                                                 page 3
                     Case 18-42226            Doc 17       Filed 10/23/18         Entered 10/23/18 16:41:00                Desc Main Document                  Page 49 of 51




 Fill in this information to identify your case:
 Debtor 1                Ibedth                        Carrajco                      Edell
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number             18-42226-btr-13                                                                                                                  Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $589,375.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $52,360.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $641,735.00
     1c. Copy line 63, Total of all property on Schedule A/B.................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $516,856.38
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $4,000.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $39,135.12
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $559,991.50




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,921.86
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $3,905.90




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                  Case 18-42226     Doc 17    Filed 10/23/18   Entered 10/23/18 16:41:00        Desc Main Document       Page 50 of 51




Debtor 1      Ibedth Carrajco Edell                                                        Case number (if known)       18-42226-btr-13


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                       $1,916.39


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                   $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                           $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                 $0.00

     9d. Student loans. (Copy line 6f.)                                                                                  $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                         $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                              $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                 Case 18-42226    Doc 17    Filed 10/23/18   Entered 10/23/18 16:41:00   Desc Main Document      Page 51 of 51




 Fill in this information to identify your case:
 Debtor 1           Ibedth                Carrajco            Edell
                    First Name            Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name         Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        18-42226-btr-13                                                                           Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Ibedth Carrajco Edell                              X
        Ibedth Carrajco Edell, Debtor 1                          Signature of Debtor 2

        Date 10/23/2018                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                       page 1
